Mr. Justice Hernández
delivered the opinion of the eonrt.
This is an appeal taken by Attorney Fernando Vázquez, as the assignee of Maria Moreno, from a decision of the District Court of Aguadilla, rendered on August 27, in proceedings prosecuted by Victor Martinez against said Moreno for the cancellation of an attachment, which decision dismisses a motion made by Vazquez, the said court holding that the assignment of a credit made for a valuable consideration being involved, the proper legal remedy for asserting the right which the petitioner may claim to have, can only be exercised in proceedings separate and distinct from those in which the credit transferred had its origin resorting for the purpose to the proper personal action.
The record contains copies of the following documents:
1. Judgment rendered by the District Court of Mayagiiez on October 2,1902, in a civil action brought by Victor Martinez against María and Joaquin Moreno, to have a deed and records set aside.
2. The taxation of costs in proceedings which are not designated, amounting to $386.80, which taxation was made on April 12, 1908;
3. A judicial order of May 16,1904,, directing the collection of such costs by compulsory process, attaching for this purpose sufficient property belonging to .the debtor to cover the said sum of $386.80 and $300 more for the costs which might be incurred in the compulsory proceedings;
4. The return of the levy of attachment on a rural estate having an area of 22.67 cuerdas belonging to Victor Martinez, to answer for the aforesaid sums;
*785. A public deed executed on May 1, 1908, in this city of San Juan, before Notary José Gr. Torres, in which Maria Moreno, accompanied by her husband, Sergio Ramírez, assigned and conveyed to Attorney Fernando Vázquez, a number of credits, including one against Victor Martinez for costs in the proceedings which the latter prosecuted against Mrs. Moreno for the dissolution of an attachment, amounting to $643.50, and another for $386.60, for costs taxed against Martinez in proceedings which he prosecuted against María and Joaquin Moreno;
6. The motion filed by Attorney Vázquez in the District Court of Aguadilla, in the proceedings prosecuted by Victor Martinez against María and Joaquin Moreno to set aside a deed in which motion he prays that the attachment levied on the estate of 22.67 cuerdas described in the affidavit attached be dissolved, and that a writ of execution issue to the marshal of the said court and to the marshal of -the District Court of Mayagüez, directing the attachment of property belonging to Victor Martinez, in an amount sufficient to cover the sum of $386.80, and the costs incurred in the compulsory proceedings;
7. The affidavit attached to said motion, concerning the proceedings prosecuted by Victor Martinez against Maria and Joaquin Moreno for the annulment of a deed, although the oath does not appear to be authorized by any official;
8. The decision rendered as hereinbefore stated, on the motion of Attorney Vázquez in the proceedings prosecuted by Victor Martinez against Maria Moreno for the dissolution of an attachment.
9. The writing of Attorney Vázquez in the same proceedings, appealing from the foregoing decision.
As will be observed from the statement we have made of the documents which compose the record, the last two only refer to the proceedings prosecuted by Martinez against Maria Moreno for the dissolution of the attachment; the fifth may re*79fer either to tire action brought by Victor Martínez for the dissolution of an attachment, or to the other action prosecuted by Victor Martinez against Joaquín and María Moreno, to set aside a deed and records; and the other documents are foreign to the proceedings prosecuted by Victor Martinez against Maria Moreno for the dissolution of the attachment in which the decision appealed from was made.
We have under consideration another appeal taken by Attorney Vázquez from a decision rendered in like terms by the District Court of Aguadilla in an action brought by Victor Martinez to set aside a deed and certain records, and it appears to us that the attorney lias confused said appeal with this one, bringing to this appeal documents pertaining to the former; but the Supreme Court cannot correct such an error and must confine itself to a consideration of the documents pertaining to the appeal, absolutely disregarding those which may be foreign thereto.
- Under the circumstances, we cannot consider and decide this appeal on its merits, because the record does not contain the motion and the documents which were presented in support thereof in the lower court, section 300 of the Code o Civil Procedure being thus violated, and in view of the absence of the motion and documents we are of the opinion that the appeal should be dismissed, in accordance with the provisions of section 303 of the said Code.

Dismissed.

Justices Figueras, MacLeary and Wolf concurred.
Mr. Chief Justice Quinones did not take part in the decision of this case.